UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-K [X] ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the year endedDecember 31, 2010 [ ] TRANSITION REPORT UNDER SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-14477 FUELSTREAM, INC. (Exact name of registrant as specified in its charter) Delaware 87-0561426 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 11650 South State Street, Suite 240 Draper, UT (Address of principal executive offices) (Zip Code) (801) 816-2510 (Registrant’s telephone number, including area code) Securities registered pursuant to Section12(b)of the Act: None N/A Title of each class Name of each exchange on which registered Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section12(g)of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YesoNoý Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d)of the Act.YesoNoý Indicate by check mark whether the issuer (1)filed all reports required to be filed by Sections 13 or 15(d)of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YesýNoo Table of Contents Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoý Indicate by checkmark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K. ý Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,”“accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated filero Non-accelerated fileroSmaller reporting company ý Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). oYesýNo Based on the closing price of our common stock as listed on the Electronic Bulletin Board, the aggregate market value of the common stock of Fuelstream, Inc. held by non-affiliates as of June 30, 2010 was $85,172. As of April 13, 2011 there were 51,216,749 shares of common stock outstanding. DOCUMENTS INCORPORATED BY REFERENCE: None. Table of Contents TABLE OF CONTENTS PARTI 4 ITEM 1. BUSINESS 4 ITEM 1A. RISK FACTORS 6 ITEM 1B. UNRESOLVED STAFF COMMENTS 6 ITEM 2. PROPERTIES 6 ITEM 3. LEGAL PROCEEDINGS 6 ITEM 4. (REMOVED AND RESERVED) 8 PARTII 9 ITEM 5. MARKET FOR COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND PURCHASES OF EQUITY SECURITIES 9 ITEM 6. SELECTED FINANCIAL DATA 10 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 11 ITEM 7B. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 15 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 16 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 24 ITEM 9A(T). CONTROLS AND PROCEDURES 24 ITEM 9B. OTHER INFORMATION 24 PART III 25 ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 25 ITEM 11. EXECUTIVE AND DIRECTOR COMPENSATION 26 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 27 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 29 ITEM 14. PRINCIPAL ACCOUNTING FEES AND SERVICES 30 PART IV 30 ITEM 15. EXHIBITS 30 SIGNATURES 32 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS Please see the note under “Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operation,” for a description of special factors potentially affecting forward-looking statements included in this report. Table of Contents PARTI ITEM 1. BUSINESS. Company History Fuelstream, Inc. (hereafter, “Fuelstream” or the “Company”) was incorporated in the State of Delaware on July 12, 1996. Prior to April 2010, the Company had operated under the name of “SportsNuts, Inc.” and had been primarily engaged in sports marketing and management.During 2006 and 2007, the Company’s revenues and operations decreased substantially and the Company became a “shell company” as defined in Rule 12b-2 of the Securities Exchange Act of 1934.In April 2010, the Company underwent a reorganization to change its management and business model as further described herein, and changed its name to “Fuelstream, Inc.” Plan of Operation Fuelstream is a fuel transportation and logistics company which brokers the sale and distribution of aviation and other fuels to corporate and commercial consumers.On May 10, 2010, the Company entered into a lease purchase agreement (“Lease Purchase Agreement”) to lease and subsequently acquire a fuel barge and tugboat (collectively, the “Vessels”) as well as additional ships.The Lease Purchase Agreement was terminated on November 15, 2010.The Company did not generate any revenues pursuant to the Lease Purchase Agreement, but incurred docking fees of $67,500 for the two Vessels described above. On March 17, 2011, the Company entered into a letter of intent with the sole shareholder of Aviation Fuel International, Inc. (“AFI”), a Florida corporation, to acquire all of the shares of AFI.AFI is an in-wing supplier of aviation fuel to corporate and commercial aircraft.The letter of intent contemplates that the Company and the shareholder of AFI will prepare and execute definitive agreements regarding the acquisition within the coming weeks.The material terms of such acquisition, if concluded, will likely include the following: (i)the payment to the AFI shareholder of up to $2 million in cash within a prescribed period of time following the closing; (ii)the issuance of shares of the Company’s capital stock to the AFI shareholders; and (iii)the employment of certain principals of AFI to continue to manage and develop the AFI business following the acquisition. The acquisition will be subject to certain conditions, including due diligence by the relevant parties and the completion of audits of AFI necessary for consolidation with the financial results of the Company. On April 11, 2011, the Company entered into a joint venture agreement (the “Joint Venture”) with AFI to provide for the supply of aviation fuel to various commercial aircraft via 4 Table of Contents tanker trucks which are intended to be acquired by the Joint Venture.Pursuant to the Joint Venture, the Company is obligated to contribute working capital of $200,000 within 90 days of the effective date of the Joint Venture for the purchase of the tanker trucks, as well as salaries, benefits, and taxes regarding the operation thereof.The Company has already contributed $69,500 toward its working capital obligation under the Joint Venture.AFI is obligated to contribute to the Joint Venture any new fuel supply agreements initiated as a result of the use of the working capital contributed by the Company.The Joint Venture has a term of 18 months but also expresses the parties’ intent to consummate an acquisition of AFI by the Company in the near future.A copy of the agreement embodying the Joint Venture was provided as an exhibit to the Company’s Current Report on Form 8-K announcing the Joint Venture, filed with the Securities and Exchange Commission on April 12, 2011 and is incorporated herein by reference. The Company’s principal sources of revenues are expected to result from the gross selling price of fuel delivery contracts.Expenses which comprise the costs of goods sold are expected to include the acquisition price of fuel transported, as well as operational and staffing costs of the trucks and other vehicles used for delivery.General and administrative expenses have been comprised of administrative wages and benefits; occupancy and office expenses; outside legal, accounting and other professional fees; travel and other miscellaneous office and administrative expenses.Selling and marketing expenses include selling/marketing wages and benefits; advertising and promotional expenses; travel and other miscellaneous related expenses. Prior to changing its business model to become a fuel transportation and logistics company, the Company’s principal sources of revenues were (i) online services targeted to sports organizations and members, and (ii) offline promotional, management, and sponsorship services provided in connection with community-based sports events. The ability to generate revenues during the year 2011 and beyond depends substantially upon the Company’s resources available in order to complete the acquisition of AFI or otherwise commence operations as a supplier of fuel and logistics.Such efforts require significant systems development, marketing and personnel costs, which, in turn, require substantial funding.If the Company is unable to obtain such funding, its ability to generate revenues will be significantly impaired and it may be unable to continue operations. Because the company has incurred losses, income tax expenses are immaterial.No tax benefits have been booked related to operating loss carryforwards, given the uncertainty of the Company being able to utilize such loss carryforwards in future years.The Company anticipates incurring additional losses during the coming year. Market Aircraft utilization, whether for passengers, freight, or corporate use, is closely correlated with the strength and growth of the U.S. economy.According to the FAA Aerospace Forecast for Fiscal Years 2006 to 2017, the U.S. economy will grow at an average annual rate of 3% for the next ten years.The world economy is expected to increase at an average annual rate of 3.1% over the same period.Long-term economic growth is predicted to be strong in Latin America and the Asia/Pacific regions with 3.8% and 3.6% average annual growth, respectively.More impressive is the forecasted growth for China, with a population of 1.3 billion, and India, with a population of 1.1 billion.Each of these country’s economies is expected to grow at an average annual rate of 5 Table of Contents 5.8%.The FAA predicts that airline passenger growth in these regions will grow the fastest at 7.0% and 4.9% respectively.Closer to home, the study forecasts that passenger growth in the Atlantic markets will grow at 4.3% and Canadian trans-boarder markets will grow at 3.7% annually. U.S. commercial air cargo revenue ton-miles (RTM’s) are expected to grow at an average annual rate of 5.2% through 2017.The FAA forecasts jet fuel consumption to increase to an average annual rate of 3.7% for air carriers and 8.6% for general aviation for a weighted average total of 4.0% annually through the year 2017. The Company expects that, if it is able to commence operations as a distributor and supplier of fuel, the largest segment of its business will be with all-cargo freight carriers.This particular segment of the industry has increased its share of the freight market from 65% to 81% over the past ten years.There are a number of recent factors that account for the relative growth of the all-cargo sector.One such factor was the October 2001 FAA security directive that strengthened security standards for transporting cargo on passenger flights.A second factor was the decision of the U.S. Postal Service to use all-cargo carriers as a means to improve control over mail delivery.The all-cargo operator’s share of the cargo market is forecast to increase to 84% by 2017. The Company also intends to service the general aviation and corporate markets.The FAA Aerospace Forecast projects that the general aviation turbine powered aircraft fleet will grow 4% annually through 2017, Moreover the very light jet (VLJ) category is forecast to grow by 500 aircraft per year over the same time period.U.S. general aviation turbo jet air taxi hours flown is forecast to increase at an annual rate of 10.2% through 2017. Competition The fuel supply and logistics business is highly competitive.Our competitors and potential competitors include major oil companies, fuel resellers, fuel card companies, and independent fuel distributors of varying sizes.Most of our competitors have greater resources than we do and therefore have greater leverage with respect to securing long-term fuel delivery and supply contracts.We believe a high degree of competition in this industry will continue for the foreseeable future. The Company believes that it can distinguish itself from its competition by providing precise accounting, exceptional customer service, comprehensive tax management, and competitive pricing.While the Company intends to offer some customers credit terms, in most cases the credit lines will be secured by corporate or personal guarantees, deposits, letters of credit or other bank instruments, and liens against fueled vehicles and aircraft. Employees As of December 31, 2010, we had one employee and used the services of various contract personnel from time to time.Although national unemployment rates remain high relative to historical averages, there exists a significant amount of competition for skilled personnel in the fuel delivery and logistics industry.Nevertheless, we expect to be able to attract and retain such additional employees as are necessary, commensurate with the anticipated future expansion of 6 Table of Contents our business, which will likely result from our Joint Venture with AFI as described above or the contemplated acquisition of AFI by the Company.Further, we expect to continue to use consultants, contract labor, attorneys and accountants as necessary. Available Information Fuelstream is subject to the information requirements of the Securities Exchange Act of 1934, as amended, and in accordance therewith files quarterly and annual reports, as well as other information with the Securities and Exchange Commission (“Commission”) under File No. 333-14477.Such reports and other information filed with the Commission can be inspected and copied at the public reference facilities maintained by the Commission at 450 Fifth Street, N.W., Washington, D.C. 20549 at prescribed rates, and at various regional and district offices maintained by the Commission throughout the United States.Information about the operation of the Commission’s public reference facilities may be obtained by calling the Commission at 1-800-SEC-0330.The Commission also maintains a website at http://www.sec.gov that contains reports and other information regarding the Company and other registrants that file electronic reports and information with the Commission. ITEM 1A. RISK FACTORS. Since we are a smaller reporting company, we are not required to supply the information required by this Item 1A. ITEM 1B.UNRESOLVED STAFF COMMENTS. None. ITEM 2. PROPERTIES. Office Facilities We lease office space at 11650 South State Street, Suite 240, Draper, Utah 84020 on a month-to-month basis for $500 per month.Pursuant to the Joint Venture and the anticipated acquisition of AFI as described above, our office lease costs will likely increase substantially. We do not own any real property. ITEM 3. LEGAL PROCEEDINGS. We are not currently subject to any legal proceedings, and to the best of our knowledge, no such proceeding is threatened, the results of which would have a material impact on our properties, results of operation, or financial condition. Nor, to the best of our knowledge, are any of our officers or directors involved in any legal proceedings in which we are an adverse party. ITEM 4. (Removed and Reserved). 7 Table of Contents PARTII ITEM 5. MARKET FOR COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND PURCHASES OF EQUITY SECURITIES. Market Information Our common stock trades on the OTC:BB under the symbol “FLST.OB”The range of high and low quotations for the common stock by fiscal quarter within the last two fiscal years, as reported by the National Quotation Bureau Incorporated, was as follows: High Low Year ended December 31, 2010 First quarter Second quarter Third quarter Fourth quarter Year ended December 31, 2009 First quarter Second quarter Third quarter Fourth quarter The above quotations reflect inter-dealer prices, without retail mark-up, mark-down, or commission and may not necessarily represent actual transactions. Number of Holders As of April 13, 2011, there were approximately 371 record holders of our common stock, not counting shares held in “street name” in brokerage accounts which is unknown. As of April 13, 2011, there were 51,216,749 shares of common stock outstanding on record with our stock transfer agent. Dividends The Company has not paid any cash dividends on its Common Stock since inception and does not anticipate paying cash dividends in the foreseeable future.The Company anticipates that any future earnings will be retained for use in developing and/or expanding the business. Sales of Unregistered Securities On April 6, 2010, the Company issued 200 shares of its Series A Preferred Stock to John D. Thomas, a director of the Company and its former Chief Executive Officer and an accredited investor.No solicitation was made and no underwriting discounts were given or paid in connection with this transaction. 8 Table of Contents On May 25, 2010, the Company issued 50,000,000 shares of its common stock to Opiuchus Holdings, Inc., a New York corporation owned and controlled by Mark Klok, the Company’s Chief Executive Officer and an accredited investor.No solicitation was made and no underwriting discounts were given or paid in connection with this transaction. Exemption From Registration Claimed All of the sales by the Company of its unregistered securities were made by the Company in reliance upon Section 4(2) of the Securities Act of 1933, as amended.All of the individuals and/or entities listed above that purchased the unregistered securities were all known to the Company and its management, through pre-existing business relationships.All purchasers were provided access to all material information, which they requested, and all information necessary to verify such information and were afforded access to management of the Company in connection with their purchases.All purchasers of the unregistered securities acquired such securities for investment and not with a view toward distribution, acknowledging such intent to the Company. All certificates or agreements representing such securities that were issued contained restrictive legends, prohibiting further transfer of the certificates or agreements representing such securities, without such securities either being first registered or otherwise exempt from registration in any further resale or disposition. Penny Stock Rules Due to the price of our common stock, as well as the fact that we are not listed on a national securities exchange, our stock is characterized as “penny stocks” under applicable securities regulations.Our stock will therefore be subject to rules adopted by the SEC regulating broker-dealer practices in connection with transactions in penny stocks.The broker or dealer proposing to effect a transaction in a penny stock must furnish his customer a document containing information prescribed by the SEC and obtain from the customer an executed acknowledgment of receipt of that document.The broker or dealer must also provide the customer with pricing information regarding the security prior to the transaction and with the written confirmation of the transaction.The broker or dealer must also disclose the aggregate amount of any compensation received or receivable by him in connection with such transaction prior to consummating the transaction and with the written confirmation of the trade.The broker or dealer must also send an account statement to each customer for which he has executed a transaction in a penny stock each month in which such security is held for the customer's account. The existence of these rules may have an effect on the price of our stock, and the willingness of certain brokers to effect transactions in our stock. ITEM 6. SELECTED FINANCIAL DATA. Not required. 9 Table of Contents ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Forward-Looking Statements This report contains forward-looking statements that involve risks and uncertainties.We use words such as anticipate, believe, plan, expect, future, intend and similar expressions to identify such forward-looking statements. You should not place too much reliance on these forward-looking statements.Our actual results are likely to differ materially from those anticipated in these forward-looking statements for many reasons, including the risks faced by us described in the Risk Factors section included in this Annual Report on Form 10-K. Overview Fuelstream seeks to become a fuel transportation and logistics company which brokers the sale and distribution of aviation and other fuels to corporate and commercial consumers.On May 10, 2010, the Company entered into a lease purchase agreement (“Lease Purchase Agreement”) to lease and subsequently acquire a fuel barge and tugboat (collectively, the “Vessels”) as well as additional ships.The Lease Purchase Agreement was terminated on November 15, 2010.The Company did not generate any revenues pursuant to the Lease Purchase Agreement, but incurred docking fees of $67,500 for the two Vessels described above. On March 17, 2011, the Company entered into a letter of intent with the sole shareholder of Aviation Fuel International, Inc. (“AFI”), a Florida corporation, to acquire all of the shares of AFI.AFI is an in-wing supplier of aviation fuel to corporate and commercial aircraft.The letter of intent contemplates that the Company and the shareholder of AFI will prepare and execute definitive agreements regarding the acquisition within the coming weeks.The material terms of such acquisition, if concluded, will likely include the following: (i)the payment to the AFI shareholder of up to $2 million in cash within a prescribed period of time following the closing; (ii)the issuance of shares of the Company’s capital stock to the AFI shareholders; and (iii)the employment of certain principals of AFI to continue to manage and develop the AFI business following the acquisition. The acquisition will be subject to certain conditions, including due diligence by the relevant parties and the completion of audits of AFI necessary for consolidation with the financial results of the Company. On April 11, 2011, the Company entered into a joint venture agreement (the “Joint Venture”) with AFI to provide for the supply of aviation fuel to various commercial aircraft via tanker trucks which are intended to be acquired by the Joint Venture.Pursuant to the Joint Venture, the Company is obligated to contribute working capital of $200,000 within 90 days of the effective date of the Joint Venture for the purchase of the tanker trucks, as well as salaries, benefits, and taxes regarding the operation thereof.The Company has already contributed $69,500 toward its working capital obligation under the Joint Venture.AFI is obligated to 10 Table of Contents contribute to the Joint Venture any new fuel supply agreements initiated as a result of the use of the working capital contributed by the Company.The Joint Venture has a term of 18 months but also expresses the parties’ intent to consummate an acquisition of AFI by the Company in the near future.A copy of the agreement embodying the Joint Venture was provided as an exhibit to the Company’s Current Report on Form 8-K announcing the Joint Venture, filed with the Securities and Exchange Commission on April 12, 2011 and is incorporated herein by reference. The Company’s principal sources of revenues are expected to result from the gross selling price of fuel delivery contracts.Expenses which comprise the costs of goods sold are expected to include the acquisition price of fuel transported, as well as operational and staffing costs of the trucks and other vehicles used for delivery.General and administrative expenses have been comprised of administrative wages and benefits; occupancy and office expenses; outside legal, accounting and other professional fees; travel and other miscellaneous office and administrative expenses.Selling and marketing expenses include selling/marketing wages and benefits; advertising and promotional expenses; travel and other miscellaneous related expenses. Prior to changing its business model to become a fuel transportation and logistics company, the Company’s principal sources of revenues were (i) online services targeted to sports organizations and members, and (ii) offline promotional, management, and sponsorship services provided in connection with community-based sports events. The ability to generate revenues during the year 2011 and beyond depends substantially upon the Company’s resources available in order to complete the acquisition of AFI or otherwise commence operations as a supplier of fuel and logistics.Such efforts require significant systems development, marketing and personnel costs, which, in turn, require substantial funding.If the Company is unable to obtain such funding, its ability to generate revenues will be significantly impaired and it may be unable to continue operations. Because the company has incurred losses, income tax expenses are immaterial.No tax benefits have been booked related to operating loss carryforwards, given the uncertainty of the Company being able to utilize such loss carryforwards in future years.The Company anticipates incurring additional losses during the coming year. Results of Operations Following is management’s discussion of the relevant items affecting results of operations for the years ended December 31, 2010 and 2009. Revenues.The Company generated net revenues of $-0- during the year ended December 31, 2010, compared to $4,045 in net revenues during the year 2009.The decrease is principally due to lower participation rates in the sports events for which the Company manages or otherwise provides online registration.If the Company is able to effect its new business as a broker and supplier of fuel, future revenues are expected to be substantially higher than in prior periods. Cost of Sales.Cost of sales for the year ended December 31, 2010 were $-0- compared to $2,426 during the year 2009.This decrease correlates with the decrease in revenues.Cost of sales were 60% of revenues in 2009.If the Company is able to execute its new business plan as a broker and supplier of fuel, the Company anticipates that cost of sales will increase substantially 11 Table of Contents in the future commensurate with an increase in revenue, and also due to the fact that gross margins for fuel delivery and supply are relatively thin. Salaries and Consulting Expenses.Salaries and consulting expenses for the year ended December 31, 2010 were $5,243,145, compared to $130,105 during the year 2009.Salaries and consulting expense are expected to increase substantially in the future if the Company is able to execute on its new business plan as a broker and supplier of fuel. Professional Fees.Professional fees for the year ended December 31, 2010 were $101,806 compared to $11,857 during 2009.As the Company continues to have audits and reviews of the financial statements those fees fluctuate based on the activity of the Company. Selling, General and Administrative Expenses.Selling, general and administrative expenses were $84,236 for the year ended December 31, 2010, as compared to $3,163 during 2009. Other Income (Expense).The Company had net other expense of $120,867 for the year ended December 31, 2010 compared to net other expense of $115,798 during 2009.The expenses incurred were comprised primarily of interest expenses related to balances on Company credit cards and promissory notes. Liquidity and Capital Resources As of December 31, 2010, the Company’s primary source of liquidity consisted of $89 in cash and cash equivalents.The Company holds most of its cash reserves in local checking accounts with local financial institutions.Since inception, the Company has financed its operations through a combination of short and long-term loans, and through the private placement of its Common Stock. The Company has sustained significant net losses which have resulted in an accumulated deficit at December 31, 2010 of $29,675,512 and is currently experiencing a substantial shortfall in operating capital which raises doubt about the Company’s ability to continue as a going concern.The Company generated a net loss for the year ended December 31, 2010 of $5,550,054 compared to a net loss in 2009 of $268,985.The Company anticipates a net loss for the year ended December 31, 2011 and with the expected cash requirements for the coming months, without additional cash inflows from an increase in revenues combined with continued cost-cutting or a receipt of cash from capital investment, there is substantial doubt as to the Company’s ability to continue operations. The Company believes these conditions have resulted from the inherent risks associated with small public companies.Such risks include, but are not limited to, the ability to (i) generate revenues and sales of its products and services at levels sufficient to cover its costs and provide a return for investors, (ii) attract additional capital in order to finance growth, (iii) further develop and successfully market commercial products and services, and (iv) successfully compete with other comparable companies having financial, production and marketing resources significantly greater than those of the Company. The Company believes that its capital resources are insufficient for ongoing operations, 12 Table of Contents with minimal current cash reserves.The Company will likely require considerable amounts of financing to make any significant advancement in its new business strategy.There is presently no agreement in place with any source of financing and there can be no assurance that the Company will be able to raise any additional funds, or that such funds will be available on acceptable terms.Funds raised through future equity financing will likely be substantially dilutive to current shareholders.Lack of additional funds will materially affect the Company and its business, and may cause the Company to cease operations.Consequently, shareholders could incur a loss of their entire investment in the Company. Off-Balance Sheet Arrangements We do not have any off-balance sheet arrangements. Critical Accounting Policies We believe the following more critical accounting policies are used in the preparation of our financial statements: Use of Estimates.The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes.Actual results could differ from those estimates.On a periodic basis, management reviews those estimates, including those related to valuation allowances, loss contingencies, income taxes, and projection of future cash flows. Research and Development.Research and development costs are charged to operations when incurred and are included in operating expenses. Recent Accounting Pronouncements See Note 1 in the Notes to the Financial Statements for recent accounting pronouncements. There were various other accounting standards and interpretations recently issued, none of which are expected to a have a material impact on the Company's consolidated financial position, operations or cash flows. Forward-Looking Statements This report contains or incorporates by reference forward-looking statements within the meaning of the United States Private Securities Litigation Reform Act of 1995 concerning our future business plans and strategies, the receipt of working capital, future revenues and other statements that are not historical in nature.In this report, forward-looking statements are often identified by the words “anticipate,” “plan,” “believe,” “expect,” “estimate,” and the like.These forward-looking statements reflect our current beliefs, expectations and opinions with respect to future events, and involve future risks and uncertainties which could cause actual results to differ materially from those expressed or implied. 13 Table of Contents Other uncertainties that could affect the accuracy of forward-looking statements include: •the worldwide economic situation; •any changes in interest rates or inflation; •the willingness and ability of third parties to honor their contractual commitments; •our ability to raise additional capital, as it may be affected by current conditions in the stock market and competition for risk capital; •our capital expenditures, as they may be affected by delays or cost overruns; •environmental and other regulations, as the same presently exist or may later be amended; •our ability to identify, finance and integrate any future acquisitions; and •the volatility of our common stock price. This list is not exhaustive of the factors that may affect any of our forward-looking statements. You should read this report completely and with the understanding that our actual future results may be materially different from what we expect. These forward-looking statements represent our beliefs, expectations and opinions only as of the date of this report. We do not intend to update these forward looking statements except as required by law. We qualify all of our forward-looking statements by these cautionary statements. ITEM 7B. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Not Applicable. 14 Table of Contents ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. CONTENTS Page Report of Independent Registered Public Accounting Firm 16 Consolidated Balance Sheets 17 Consolidated Statements of Operations 18 Consolidated Statements of Stockholders’ Deficit 19 Consolidated Statements of Cash Flows 20 Notes to the Consolidated Financial Statements 21 15 Table of Contents REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Shareholders Fuelstream, Inc. South Jordan, Utah We have audited the accompanying balance sheets of Fuelstream, Inc. as of December 31, 2010 and 2009 and the related statement of operations, stockholders' deficit and cash flows for the years then ended. These financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company has determined that it is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Fuelstream, Inc. as of December 31, 2010 and 2009 and the results of its operations and its cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 7 to the financial statements, the Company has negative working capital, negative cash flows from operations and recurring operating losses which raises substantial doubt about its ability to continue as a going concern.Management's plans in regard to these matters are also described in Note 7.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. Morrill & Associates, LLC Bountiful, Utah April 14, 2011 16 Table of Contents FUELSTREAM, INC. AND SUBSIDIARIES (formerly SportsNuts, Inc.) Consolidated Balance Sheets ASSETS December 31, December 31, CURRENT ASSETS Cash and cash equivalents $
